Citation Nr: 1102202	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and his sister


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
awarded a 30 percent rating effective April 11, 2006.  The 
Veteran appealed the assigned rating.

The Veteran, his wife, and his sister testified before the 
undersigned Veterans Law Judge (VLJ) in a video-conference 
hearing in February 2010.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  PTSD is manifested by occupational and social impairment 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, panic attacks (monthly or less 
often), and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD were 
not met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
May 2006, March 2007 and March 2010.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  

Further, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to this matter was provided in 
March 2007.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  All relevant VA and private treatment 
records pertaining to the claim have been obtained and associated 
with the claims file.  The Veteran was provided with VA PTSD 
examinations in August 2006 and June 2010.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  He 
has been notified of the evidence and information necessary to 
substantiate his claim, and of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of 
the development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

All pertinent development has been undertaken.  All available 
evidence has been obtained in this case.  Thus, the content of 
the notice letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court has held that "staged" ratings 
are appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following matter is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently; appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  The nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning 
THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and his sister


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
awarded a 30 percent rating effective April 11, 2006.  The 
Veteran appealed the assigned rating.

The Veteran, his wife, and his sister testified before the 
undersigned Veterans Law Judge (VLJ) in a video-conference 
hearing in February 2010.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  PTSD is manifested by occupational and social impairment 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, panic attacks (monthly or less 
often), and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD were 
not met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
May 2006, March 2007 and March 2010.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  

Further, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to this matter was provided in 
March 2007.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  All relevant VA and private treatment 
records pertaining to the claim have been obtained and associated 
with the claims file.  The Veteran was provided with VA PTSD 
examinations in August 2006 and June 2010.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  He 
has been notified of the evidence and information necessary to 
substantiate his claim, and of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of 
the development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

All pertinent development has been undertaken.  All available 
evidence has been obtained in this case.  Thus, the content of 
the notice letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court has held that "staged" ratings 
are appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following matter is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently; appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  The nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning 
pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).
50
?
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Factual Background

The Veteran's claim for entitlement to service connection for 
PTSD was received in April 2006.

During a March 2006 VA mental health comprehensive evaluation and 
initial treatment, the Veteran complained of increased 
depression, trouble sleeping, and nightmares.  He related 
problems since his return from Vietnam; however treatment at the 
VA brought back memories and worsened his symptoms.  The Veteran 
reported avoiding people, sadness, and passing motivation.  He 
had few friends.  He felt closed in while sitting in waiting 
rooms, but he indicated that he was no claustrophobic.  He had 
trouble staying asleep and averaged 3 to 4 hours of sleep per 
night.  He drank alcohol only sporadically and never used drugs.  
Following service, he worked in construction, and for an energy 
company, and finally for a national paper company from which he 
retired two weeks earlier after a career of over 20 years. 

The Veteran had been married for 40 years and lived at home with 
his wife.  He had two adult children and indicated that his 
family was very close.  He reported that he was a mechanic by 
trade and enjoyed restoring old cars, fishing, and working around 
the house.  He had no close friends, but went out with his wife's 
friend and husband sometimes.  

The Veteran was very neatly dressed, comprehension was intact, 
and he was oriented to time, place, and person.  The examiner 
noted a euthymic mood and congruent affect.  Thought processes 
and memory appeared to be intact.  He denied hallucinations or 
illusions.  He appeared to be of average intelligence.  The 
Veteran reported suicidal thoughts in the past, but denied 
current thoughts of suicide.  He stated that his family kept him 
from acting on suicidal thoughts.  The diagnosis was PTSD and a 
GAF score of 65 was assigned.

During an August 2006 fee-basis VA PTSD examination, the Veteran 
reported his symptoms began 38 years ago.  He reported trouble 
sleeping for 38 years which included frequent awakening at night.  
Constant, current symptoms were recurrent memories of trauma, 
sleep disturbance, and social isolation.  The Veteran felt 
depressed and reported he had no close friends.

The Veteran was treated with an antidepressant since April 2005 
and reported minimal response.  He had not received psychotherapy 
for the mental condition within the past year and he had not been 
admitted to a hospital for psychiatric reasons.  

Major changes in the Veteran's daily activities included sleep 
disturbance, exaggerated startle reflex at work, an inability to 
fit in with others, and increased social isolation.  

The Veteran had persistent, recurrent recollection of traumatic 
events in service which were exacerbated after he sought VA 
healthcare.  He dreamed of the events once per week to once per 
month depending upon triggers.  He had persistent, intense 
distress at exposure to similar events which prevented him from 
watching war movies.  He avoided stimuli associated with the 
trauma by avoiding thoughts, feelings, or conversations 
associated with the trauma, and avoiding activities, places, or 
people that arouse recollections of the events.  He had a 
persistent markedly diminished interest or participation in 
significant activities, including attending church.  The Veteran 
felt detached and reported trouble making friends because he did 
not like to let anyone get close.  The examiner noted the 
restricted range of affect was depression.  Symptoms of increased 
arousal included frequent awakening, persistent irritability, 
outbursts of anger at home and at work, exaggerated startle 
response, and hypervigilance.

Mental status examination revealed orientation within normal 
limits, appropriate appearance and hygiene, appropriate behavior, 
normal mood and affect, communication within normal limits, and 
speech within normal limits.  The Veteran denied panic attacks, 
suspiciousness, delusional history, and obsessional rituals.  
Memory was impaired, but the degree was mild (i.e., forgetting 
names, directions, recent events).  Suicidal and homicidal 
ideation were absent.  The diagnosis was PTSD and a GAF score of 
60 was assigned.  The examining psychiatrist felt the PTSD caused 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent inability to perform 
occupational tasks, although generally, the Veteran was 
functioning satisfactorily with routine behavior, self-care, and 
normal conversation.

VA mental health treatment notes document the Veteran's 
attendance at group sessions for the treatment of PTSD from 
January 2007 to March.

In May 2007, the Veteran began attending a VA Core group.  He 
related that his wife had been diagnosed with multiple sclerosis, 
and he was concerned with her well-being should anything happen 
to him.  He had started going to church, and doing volunteer work 
through the church, and had begun to make friends.  He felt that 
the antidepressant medication helped.  The Veteran related a 
history of suicidal ideation, but denied a history of suicide 
attempts.  He indicated that he did not have current suicidal 
ideation.  He was casually dressed with adequate hygiene, His 
sensorium was intact, and his mood and affect were mildly 
depressed.  The diagnosis was PTSD with accompanying depression 
and a GAF score of 50 was assigned.  

During a May 2007 mental health note, the Veteran reported 
difficulty concentrating on tasks.  His mood and affect were 
mildly depressed and he denied suicidal or homicidal ideation.

In a June 2007 VA mental health note, the Veteran reported stress 
associated with his wife's recent diagnosis of multiple 
sclerosis.  He stayed busy throughout the day in church 
activities and projects in his shop.  He presented with adequate 
hygiene, normal speech, intact sensorium, and mildly depressed 
mood and affect.  He denied suicidal or homicidal ideation and 
psychomotor agitation or retardation was not present.  The 
diagnosis was PTSD with an accompanying depression and the 
assigned GAF score was 50.  

The Veteran screened positive for depression during a June 2009 
VA primary care depression assessment.  His score was suggestive 
of moderately severe depression.  Some of the symptoms he 
endorsed were: trouble falling or staying asleep, or sleeping too 
much; trouble concentrating on things, such as reading the 
newspaper or watching television; and thoughts that he would be 
better off dead or of hurting himself in some way. 

In a June 2009 VA mental health note, the Veteran complained of 
continued depression and denied suicidal ideation.  He gave all 
of his guns to his daughter for safe keeping.  His depression was 
reportedly triggered by his wife's worsening degenerative muscle 
disease and failure to sell his home so they could move closer to 
his daughter to help care for his wife.  His hygiene, judgment, 
and impulse control were adequate, and he had normal speech and 
good eye contact.  His mood and affect were depressed.

In a June 2009 VA mental health treatment plan note, the Veteran 
reported a history of Vietnam nightmares that had subsided for 
awhile, but had recently returned.  He felt depressed, could not 
seem to finish projects, lacked motivation, and got agitated very 
easily.  He avoided crowds of people and did not sleep well at 
night.  The Veteran took prescribed Zoloft for a year, but did 
not feel that it was working as well as when he first started it.  
He reported suicidal ideations a few weeks ago, but none in the 
last two days.  He denied suicidal or homicidal ideation at the 
time of the evaluation.  The diagnoses were depression, PTSD, and 
insomnia.  A GAF score of 60 was assigned.

A July 2009 VA mental health note documented the Veteran's 
complaints of increased depression and suicidal ideation.  He 
denied current suicidal ideation, but reported that he had 
several guns in the house and agreed to let his son store them 
for the time being.  He had nightmares 2 to 3 times per week but 
could not remember what they were about.  He woke shaking and 
sweating.  He went to sleep easily but could not stay asleep.  He 
reported flashbacks about an incident where several men were 
killed in Vietnam once in awhile.  The Veteran lost interest in 
workshop projects and lacked motivation.   

During a July 2009 VA mental health session the Veteran reported 
continued depression and denied any current suicidal ideation.  
He started to remember his dreams about friends killed in 
Vietnam, and neighbors and friends who had died since Vietnam.  
The dreams woke him up and it was difficult for him to get back 
to sleep for 30 or more minutes.

In a July 2009 VA mental health note, the Veteran complained of 
poor concentration, difficulty completing projects, loss of 
interest, irritability, and tearful episodes.  His sleep had 
worsened with awakenings and nightmares twice per week.  He 
reported increased depression before his retirement at age 62 
from the paper mill.  He had increased chronic pain or malaise 
over the past year.  He struggled with suicidal ideation over the 
past several months and planned to use his gun or a motor vehicle 
accident.  The Veteran felt he could not deal with his wife's 
illness.  He startled to loud noises, had intrusive thoughts, and 
endorsed a history of flashbacks.  He avoided large crowds and 
got nervous with anything requiring concentration.  The diagnosis 
was PTSD with depression.

During August 2009 VA mental health treatments, the Veteran 
stated his wife's degenerative muscle disease had worsened over 
the past several days.  He reported that he began helping his 
neighbors with projects and started working on an ongoing truck 
restoration project.  The Veteran presented with adequate 
hygiene, normal speech rate and volume, good eye contact, and 
mildly depressed and fatigued mood and affect.  

In a September 2009 VA mental health note, the Veteran reported 
that prescribed medications helped with his depression.  He 
indicated that sleep was a bit better; however he had pain 
associated with kidney stones.  He noted a reduction in suicidal 
ideation, but still had chronic, fleeting, but less intense and 
less frequent, suicidal thoughts.  He could more easily dismiss 
them.  During the examination, he denied active suicidal 
ideation, plan, or intent.  Crying spells persisted twice per 
week and anxiety was about the same.  His mood was depressed.  
The diagnosis was PTSD with depression and a GAF score of 55 was 
assigned.

During an October 2009 VA mental health treatment, the Veteran 
related that his home had sold and he was moving to Muskogee so 
his adult children could help with the care of his chronically 
ill wife.  He was feeling stressed about the move, but reported 
that he was taking medication as prescribed and thought he was 
less depressed.  The Veteran presented with adequate hygiene, 
normal speech rate and volume, good eye contact, and mildly 
depressed and fatigued mood and affect.  He denied suicidal or 
homicidal ideation, intent, or plan.  

In November 2009 VA mental health notes, the Veteran reported 
that he was less depressed and felt a sense of accomplishment 
because he was renovating a home.  He indicated that he had 
fleeting thoughts of suicide but he talked himself out of it and 
stayed busy working on the house.  The Veteran presented with 
adequate hygiene, normal speech rate and volume, good eye 
contact, and mildly depressed and fatigued mood and affect.

During a December 2009 VA mental health treatment, the Veteran 
stated that he felt "like a different person" after his 
medication was increased.  He was less bothered by things and 
felt better physically and mentally.  His wife noticed a 
difference too.  He reported suicidal ideation had essentially 
resolved, sleep had improved, and weepy spells improved.  Startle 
response persisted, but settled quicker.  

The examiner noted the Veteran was alert and goal oriented, and 
his affect was brighter and more animated than last month.  He 
expressed apprehension about how long his improvement would last.  
The diagnosis was PTSD with depression and a GAF score of 57 was 
assigned.

During a February 2010 Travel Board hearing, the Veteran reported 
a lack of interest doing almost anything, lacked concentration, 
and did not like to be around people.  The Veteran's wife 
testified that the Veteran could not sleep at night and the 
Veteran stated that he had nightmares for years.  He indicated 
that he had panic attacks approximately once or twice per week.  
He reported trouble with short and long term memory and 
irritability, but he denied recent outbursts of anger.  

The Veteran's wife reported that the Veteran threatened to kill 
himself fairly often and she had taken all of his guns away, but 
she was sure that he had one hidden that she did not know about.  
She related that he unwillingly hit her once or twice in the 
middle of the night when he was fighting during a nightmare, 
which she stated happened 2 or 3 times per week over the past 6 
or 7 years.  

The Veteran stated that he spoke with his son and daughter on a 
daily basis when they came to visit, but the Veteran's wife said 
that he excused himself to go into another room and play on the 
computer.  She stated that he had difficulty concentrating and 
missed appointments.  She reported that his PTSD had gotten worse 
in the past two years and he had always had suicidal thoughts, 
but they had kept them to themselves.

The Veteran's sister testified that when she went to visit the 
Veteran she had to follow him around because he could not sit 
still.  She related they kept in touch by talking on the phone.  
She stated that he had a wonderful sense of humor, but if she 
tried to joke with him now, it was not the same.  She felt the 
Veteran was very loving, but depressed and that he was in 
persistent danger of hurting himself.  The Veteran's wife also 
felt that he was in persistent danger of hurting himself.  

The Veteran reported that he had hallucinations in the past, but 
he tried to block everything out.  He said that he still saw 
things that happened in Vietnam and saw people sometimes.  

The Veteran testified that he was a mechanic at a paper company 
for over 20 years after service.  He got along with the other 
employees fairly well, but he had some altercations.  The Veteran 
reported that he went to VA therapy twice a week, but he did not 
attend group therapy because he was uncomfortable with a group.  
He stated that his therapist never recommended hospitalization 
for the treatment of PTSD.

During a February 2010 VA mental health treatment, the Veteran 
reported an increase in nightmares triggered a VA physical 
examination.  He stated that he recently finished a bathroom 
remodeling project but his wife had to prod him to get motivated 
to do various chores.  He missed the shop building at his old 
home but he planned to build one at his new home.  When he felt 
the need to get out of the house, he visited his mother and drove 
30 miles back to where he used to live to have coffee with 
friends.  The examiner felt the Veteran's wife's diagnosis of 
multiple sclerosis and the subsequent change to their retirement 
plans contributed to the Veteran's depression.  The Veteran was 
alert, oriented to time, place, and person, and his mood and 
affect were depressed.  Thoughts were logical and goal oriented.  
The Veteran denied current suicidal ideation, intent, or plan, 
and hallucinations or delusions.  The diagnoses were PTSD and 
dysthymic disorder.  The assigned GAF score was 56.

A March 2010 mental health note indicated the Veteran recently 
moved.  He had chronic suicidal ideation with no plan or intent.  
He felt his depression had gotten better after a medication 
increase, but his temper became more problematic over little 
things.  The Veteran's mental status was alert, goal oriented, 
with a sad affect and depressed mood, though he brightened when 
talking about fishing.  He made poor eye contact.  The diagnosis 
was PTSD with depression and the assigned GAF score was 57. 

During a June 2010 VA PTSD examination, the Veteran reported that 
his wife's multiple sclerosis was getting worse, he did not have 
a lot of friends, and he stayed home most of the time.  He used 
to restore cars, but he lost interest.  Mental status examination 
revealed hand wringing, hesitant speech, constricted affect, and 
anxious, depressed mood.  The Veteran slept 3 hours per night 
even with medication.  He felt the medication worked for awhile 
but it had lost its effectiveness.  He reported increased 
nightmares of his military experiences and daytime fatigue due to 
insomnia.  

The Veteran affirmed obsessive, ritualistic behaviors that 
included checking locks 3 or 4 times a night.  He woke up with 
panic attacks (sweating and heart pounding panic) once every two 
weeks.  He denied homicidal thoughts, but reported thoughts of 
suicide with a plan up to a month ago.  His impulse control was 
good and he had no episodes of violence.  He denied problems with 
activities of daily living and reported mild impairment with 
short and long term memory.  

The psychologist noted the Veteran's endorsed the following PTSD 
symptoms: persistent re-experiencing of the traumatic event 
(through recurrent and intrusive distressing recollections and 
dreams of the event, intense psychological distress at exposure 
to cues that symbolize or resemble an aspect of the traumatic 
event, and physiological activity on exposure to cues that 
symbolize or resemble an aspect of the traumatic event); 
persistent avoidance of stimuli associated with the trauma and 
numbing of general responsiveness (including efforts to avoid 
activities, places, or people that arouse recollections of the 
trauma, inability to recall an important aspect of the trauma, 
markedly diminished interest or participation in significant 
activities, feelings of detachment or estrangement from others, 
restricted range of affect, and a sense of foreshortened future); 
and persistent symptoms of increased arousal (including 
difficulties falling or staying asleep, irritability or outbursts 
of anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response).  The examiner noted the symptoms 
were severe at onset and had become moderately severe, daily, and 
persistent with recent exacerbation since his service in Vietnam.  
The Veteran indicated that his symptoms had worsened in the last 
5 years.

The Veteran reported that he walked out of his employment at a 
paper mill after 24 years because he could no longer function in 
the workplace due to PTSD symptoms and depression.

The diagnosis was PTSD and the assigned GAF score was 53.  After 
reviewing the record and examination, the examiner felt the 
Veteran's PTSD symptoms had increased.  Results of psychological 
testing indicated the presence of significant PTSD symptoms and 
co-morbid depression and anxiety in the severe range.  

In an October 2010 statement, the Veteran reported recurrent 
nightmares about experiences in Vietnam.  He stated certain 
sounds or smells brought them back.  He related that he spent 
several years trying to forget things that he remembered, yet he 
forgot things that he should have remembered.  He stated that he 
had been in group therapy for awhile but he did not like being in 
a group.  The Veteran had no close friends and did not like to be 
in crowds or large groups of people.  He wrote that he started 
lots of projects to occupy his mind, but he had not finished 
anything.  He did not sleep any more than 2 to 4 hours per night, 
even with medication.  He thought about suicide for the last few 
years.

In an October 2010 statement, a friend of the Veteran's son, P. 
D. S., wrote that he watched the Veteran dwindle in emotion and 
strength over the past eleven years.  He noted a concern that the 
Veteran might use medications to take his life due to his 
relentless depression.  He indicated that the Veteran was 
extremely withdrawn and had no social outlets.  It was 
increasingly difficult to encourage the Veteran to take a shower, 
get dressed, and go somewhere.  Mr. S. felt the depression caused 
the Veteran to have other symptoms which forced him to lie in bed 
or on the couch for days at a time.  He stated that the Veteran 
watched television loudly, partly due to his hearing loss and, he 
believed, partially to block out his family and children so he 
did not have to carry on a conversation with anyone.  Mr. S. 
stated the Veteran was constantly worried about his family and 
getting his finances in order so that his children would be taken 
care of in case something happened to him.  He acted as if he 
would not be around much longer.  

The Veteran's sister, M. D. E., submitted an October 2010 
statement where she expressed concern for the Veteran's 
disability.  She stated that he had difficulty with time and 
sequencing of events.  His participation in daily activities was 
limited and he had quiet, restrained, suppressed feelings.  

In an October 2010 statement, the Veteran's wife wrote that her 
husband began having nightmares when he returned from Vietnam.  
He would sit up in bed, start yelling, and throw his arms about.  
He said he could see his friends' faces when he closed his eyes.  
She stated the nightmares got better for awhile, but about 6 
years ago, he started having nightmares again.  He could not 
sleep more than 3 or 4 hours per night sometimes and he began 
drinking to ease the pain.  It got to a point where the Veteran 
was not showering, changing his clothes, or getting his hair cut.  
She reported that he did not have any friends, and he would not 
talk to his children, mother, brother, and sister when they came 
to see him.  He planned to work until he was 65 years old, but 
people at work began dropping things just to see him jump and 
laugh at him.  He could not take it anymore so he quit and stayed 
at home.  

In a December 2010 brief, the Veteran's representative argued 
that the initial grant of service connection for PTSD warranted 
an evaluation in excess of 30 percent based on its severity.  

Analysis

In order for a rating higher than 30 percent to be awarded for 
PTSD, there must be evidence of occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

In the present case, the symptoms as described above were not 
present.  The Board notes the June 2010 VA PTSD examination and 
various VA mental health notes in which the Veteran presented 
with a depressed mood, however all described the Veteran as 
oriented to person, time, and place; indicated normal speech; and 
normal judgment and insight.  The Veteran consistently exhibited 
a depressed mood and chronic sleep impairment, which are among 
the symptoms listed for the assigned 30 percent rating.  Notably, 
the Veteran denied suicidal or homicidal ideation consistently 
throughout the record despite reporting a history of suicidal 
ideation.  While a July 2009 VA mental health note remarked that 
the Veteran struggled with suicidal ideation and planned to use a 
gun or motor vehicle to carry out a suicide, he reported that 
suicidal ideation had essentially resolved in a December 2009 VA 
mental health note.  Clearly, the Veteran suffered from 
occupational and social impairment due to his PTSD; however, the 
extent of his impairment for this time period is contemplated by 
the assigned 30 percent rating.  

For the most part, the Veteran's GAF scores have ranged from 51 
to 65, with the exception of 50 in May and June 2007, following 
his wife's diagnosis of multiple sclerosis and his concerns 
surrounding her ongoing care.  The scores of 51 to 65  are 
indicative of mild, or at most moderate symptoms, as cited 
above.  These scores are consistent with a 30 percent rating.  
The Global Assessment of Functioning (GAF) score reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See Richard 
v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  
The Board is cognizant that a Global Assessment of Functioning 
score is not determinative by itself.  The Board notes that an 
examiner's classification of the level of psychiatric impairment, 
by word or by a Global Assessment of Functioning (GAF) score, is 
considered but is not determinative of the VA disability rating 
to be assigned.  Rather, the evaluation is based on consideration 
of all of the evidence that bears on occupational and social 
impairment. 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  In any event, 
the Board notes that the GAF scores reflected in the Veteran's 
treatment records for this ranged from 51 to 65, reflecting only 
mild to moderate impairment.  

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, no medical 
expert with specialized knowledge or training described the 
criteria for a rating greater than 30 percent.  To this extent, 
the appeal is denied. 

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the disability picture 
requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  The Board finds there is no evidence of 
any unusual or exceptional circumstances, such as marked frequent 
periods of hospitalization related to his PTSD, that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during the appeal period.  
Thus, it is concluded that the Veteran's impairment is 
contemplated by the schedular rating assigned, particularly when 
the symptoms of the disability falls squarely in the 30 percent 
evaluation.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD 
is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


